NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 23 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 MYHRNA BLACK, FKA Myhrna Tenente,               No. 16-15730

                  Plaintiff-Appellant,           D.C. No. 3:15-cv-00332-MMD-
                                                 WGC
   v.

 NATHAN TODD YOUNG, Ninth Judicial               MEMORANDUM*
 District Court Judge; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Myrhna Black, FKA Myhrna Tenente, appeals pro se from the district

court’s judgment dismissing her action alleging federal and state law claims arising

from the issuance of a subpoena in a Nevada state court proceeding. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Black’s constitutional claims under 18

U.S.C. §§ 241 and 242 because those statutes do not provide a basis for civil

liability. See Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (holding that

§§ 241 and 242 do not provide a basis for civil liability).

      The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over Black’s state law claims after dismissing Black’s

federal claims. See 28 U.S.C. § 1367(c)(3) (permitting district court to decline

supplemental jurisdiction if it has “dismissed all claims over which it has original

jurisdiction”); Costanich v. Dep’t of Soc. & Health Servs., 627 F.3d 1101, 1107

(9th Cir. 2010) (standard of review).

      Contrary to Black’s contention, the district court properly denied

defendants’ motions to dismiss as moot after dismissing the federal claims and

declining to exercise supplemental jurisdiction over the state law claims.

      Black’s request (Docket Entry No. 18) is denied.

      AFFIRMED.




                                           2                                     16-15730